Citation Nr: 0416669	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  99-19 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Michael L. Hecht, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in pertinent part, found that the veteran had not 
submitted new and material evidence sufficient to reopen his 
previously denied claim for service connection for hearing 
loss.

In January 2001, the Board reopened the veteran's claim for 
service connection for hearing loss and remanded the issue 
for additional development.  The claim was returned to the 
Board and the veteran's claim was denied in a August 2002 
decision.  

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court).  
While the case was pending before the Court, in March 2004, 
the veteran's attorney and an attorney with the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Remand.  By an March 2004 Order, the Court granted 
the parties' motion, vacated the Board's August 2002 
decision, and remanded the matter to the Board for further 
development and readjudication consistent with the March 2004 
Joint Motion.  The appellant's attorney submitted additional 
evidence.  After reviewing the additional evidence submitted 
the Board has concluded that remand for further development 
is not necessary as the evidence supports the grant of 
service connection for bilateral hearing loss.  

In reviewing the record, the Board notes that an August 1998 
VA hearing evaluation resulted in a diagnosis of moderate to 
severe bilateral sensorineural hearing loss and history 
obtained from the veteran at that time included the onset of 
tinnitus during service.  The Board finds that, given the 
veteran's history of in-service acoustic trauma, history of 
tinnitus and sensorineural hearing loss, and the grant of 
service connection for the latter disability as a result of 
this decision, the issue of service connection for tinnitus 
is raised by the record.  The Board refers this matter to the 
RO for any indicated development and adjudication.  


FINDINGS OF FACT

The veteran was exposed to excessive noise over a prolonged 
period of time while on active duty; the medical evidence is 
at least in equipoise in showing that his bilateral hearing 
loss is causally related to in-service acoustic trauma.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Factual Background.  The report of the veteran's February 
1943 examination prior to entrance into service reveals that 
he had no ear abnormalities and that his hearing was found to 
be 15/15 bilaterally.  Service medical records show no 
hearing loss.  On his December 1945 examination prior to 
separation from service, it was noted that the veteran's ears 
were normal and a whispered voice hearing test was reported 
as 15/15 bilaterally.

The veteran's Notice of Separation reveals he served in the 
United States Navy from February 1943 to December 1945, 
aboard the USS Heywood as an electrician's mate.  Prior to 
entering the service he was employed as the manager of a 
service station.  

An RO decision in February 1985 denied the veteran's original 
claim for service connection for hearing loss.

In May 1997, the veteran submitted an application to reopen 
his claim for service connection for hearing loss.  He 
asserted that his hearing loss was due to in-service acoustic 
trauma.  He specifically noted that he was exposed to 
excessive noise while on active duty from 3" deck guns and 
duty in an engine room that contained eight, 6cyl. diesels 
running full force and one 2 cyl. generator in a confined 
compartment. The veteran indicated that there was no ear 
protection provided and that he spent many hours in the 
engine room.

In a July 1997 statement the veteran contended that his 
service medical records were incomplete in that they did not 
show treatment he received from a doctor for a concussion and 
loss of hearing while onboard the USS Haywood.

Documents on file indicate that the RO specifically requested 
additional service medical records, to include those relating 
to treatment while onboard the USS Haywood.  A May 1998 
document indicated that all efforts to obtain the needed 
service medical records, or military information have been 
exhausted and that further efforts are futile.  Additional 
service medical records were unavailable.

By way of a June 1998 decision based on the evidence of 
record, the RO found that the veteran had not submitted new 
and material evidence sufficient to reopen his claim for 
service connection for hearing loss.

Following an August 1998 VA hearing evaluation, the diagnosis 
was moderate to severe sensorineural hearing loss, 
bilaterally.  The veteran reported the onset of severe 
hearing loss and bilateral tinnitus during World War II 
service.  ( As noted in the introduction to the instant 
decision, a claim for service connection for bilateral 
tinnitus is referred to the RO for adjudication.)  The 
veteran indicated that, in July or August 1943, he was in 
very close proximity to a 3" gun when it was fired.  The 
concussion from the blast reportedly induced a severe 
decrease in hearing acuity. The veteran recalled that, for 
two weeks following the blast, he could not hear anything.  
He also noted that he was seen by a doctor for these problems 
while he was on the USS Haywood.

During his October 1998 RO hearing, the veteran reported that 
he suffered acoustic trauma in service while serving onboard 
the USS Haywood.  He again indicated that he was in close 
proximity to a large gun that went off and caused him to lose 
his hearing for two weeks.  The veteran recalled receiving 
treatment onboard ship for a concussion and for his ears.  He 
also reported having spent many hours in the engine room, 
where the engine noise caused damage to his ears.

In a November 1998 letter signed by a medical professional 
who treated the veteran at a chiropractic clinic, it was 
noted that the veteran's most annoying complaint was his 
difficulty in hearing.  This individual, identified as Dr. 
W.D.L., D.C, PhC, stated "I understand this was probably 
caused by large artillery firing and shell explosions."

A December 1998 VA consultation sheet indicated that 
audiologic examination revealed bilateral sensorineural 
hearing loss.  No comment regarding etiology was made.  The 
veteran's medical history included hearing loss since 
service; it was also noted that he worked in the engine room 
and that he once was near a loud gun when it fired.  A 
partial note thereafter indicated "had threshold shift at 
time."  Upon the authorized audiological evaluation in 
December 1998, pure tone thresholds, in decibels, were 
reported at 500, 1000, 2000, 3000, and 4000 Hertz as follows: 
45, 50, 60, 60, and 70, respectively, on the right; and 40, 
40, 55, 60, and 70, respectively, on the left.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in the right ear and of 92 percent in the left ear.

On his September 1999 VA Form 9, the veteran stated that his 
examination prior to separation from service was inadequate 
in that it did not measure his degree of high frequency 
hearing loss.  He also reiterated his assertions that he had 
exposure to dangerous levels of noise during service.

In January 2001, the Board reopened the veteran's claim for 
service connection for hearing loss and remanded the issue 
for additional development, to include a VA examination.

On VA examination in April 2001, it was noted that the 
veteran indicated that he had acoustic trauma while on active 
duty and that he noticed his hearing getting dramatically 
worse in recent years.  Otologic examination was 
unremarkable.  The examiner stated that review of the claims 
file indicated that at the time of his release from active 
duty, the veteran's hearing was recorded as normal.  An April 
2001 audiogram revealed a bilateral mild to severe sloping 
high frequency sensorineural hearing loss.  The examiner 
opined that most of the veteran's hearing loss was probably 
age related, and that there was nothing in the veteran's 
record to substantiate service-connected hearing loss 
secondary to military service since his hearing was recorded 
as normal at the time of his release from active duty.  

In March 2004 the veteran's attorney submitted three letters 
from the veteran's private audiologist with attached 
examination reports.  The private audiologist in letters 
dated in March 2003 stated the veteran incurred a severe 
hearing impairment while serving in the Navy during World War 
II.  The veteran was constantly exposed to onboard artillery.  
No hearing protection was used or provided.  When not in 
combat, he was exposed to engine noise.  After service he was 
not exposed to loud noise.  Audiological evaluation revealed 
symmetric moderate severe sensorineural hearing impairment.  
In the opinion of the audiologist it was as likely as not 
that the loud noise exposure encountered in service had 
contributed significantly to the veteran's present hearing 
impairment.  

Relevant Laws and Regulations.  In general, to establish 
service connection for a claimed disability, the facts as 
shown by evidence must demonstrate that a particular disease 
or injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  

Analysis.  Service connection generally requires evidence of 
a current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The evidence establishes the veteran currently has hearing 
impairment by VA standards as defined by 38 C.F.R. § 3.385 
(2003).  Both VA and private examinations have diagnosed 
bilateral sensorineural hearing loss.  

The veteran has reported he was exposed to loud noise from 
artillery and engines in service.  His statements are 
consistent with his Notice of Separation, which indicates 
that he served aboard ship during World War II and was an 
electrician's mate.  Thus, in-service acoustic trauma is not 
in dispute.  

The claims folder includes two opinions from medical 
professions addressing the question as to whether the 
veteran's bilateral hearing loss is due to his exposure to 
excessive noise while aboard ship during his World War II 
service.  A VA physician in April 2001 stated the veteran's 
hearing loss was not related to service since his hearing was 
recorded as normal at the time of his separation from the 
service.  However, the veteran's private audiologist opined 
in a March 2003 statement that the contended causal 
relationship was at least as likely as not.  It is clear that 
the VA physician did not consider the affect the veteran's 
exposure to noise in service may have had on his development 
of hearing loss; the opinion was based only on the normal 
hearing noted at the veteran's separation from the service.  
The regulations provide that service connection may be 
granted for any disease diagnosed after service when the 
evidence establishes that it was incurred in service.  
38 C.F.R. § 3.303(d)(2003).  The private audiologist 
considered not only the normal hearing at service entrance 
but the noise exposure in service and its causal relationship 
to the current hearing loss.  

The Board finds that the veteran was exposed to excessive 
noise over a prolonged period of time while on active duty 
and the medical evidence is at least in equipoise in showing 
that his bilateral hearing loss is causally related to in-
service acoustic trauma.  Accordingly, service connection for 
bilateral hearing loss is warranted. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2003).  

ORDER

Service connection for bilateral hearing loss is granted.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



